Citation Nr: 1611293	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at non-VA facilities of Delray Medical Center and from ancillary providers related to such care, for treatment from August 17, 2012, through August 27, 2012.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from June 1998 to June 2001, October 2001 to March 2002, January 2003 to April 2004, and April 2005 to August 2006.  His awards and decorations included a Combat Infantryman Badge (CIB).  The Veteran was declared in incompetent for VA purposes in September 2014, and VA has appointed a fiduciary for him.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative determination for the treatment dates stated above, and subsequent determinations in 2012 and 2013 regarding related charges from ancillary providers, by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  A statement of the case was provided in February 2014, which addressed all of the claims related to the treatment at issue in August 2012.

Although the appellant initially requested a Travel Board hearing in his May 2014 substantive appeal (VA Form 9), and he was notified several times that a hearing was scheduled, this request was subsequently withdrawn, including in April 2015.


FINDINGS OF FACT

Prior to the promulgation of a decision by the Board, VA received notifications from the appellant, as well as through his appointed fiduciary and authorized representative, including in April 2015, requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the appellant, as well as his appointed fiduciary and authorized representative, has requested to withdraw this appeal through written statements received in January 2015, February 2015, and April 2015.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


